t c summary opinion united_states tax_court lavell white and adriene white petitioners v commissioner of internal revenue respondent docket no 30503-13s filed date matthew j holdman for petitioner lavell white adriene white pro_se britton g wilson for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed matthew j holdman entered an appearance on behalf of petitioner lavell white after trial and filed a posttrial brief on his behalf hereinafter all section references are to the internal_revenue_code in continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in additions under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax as follows year deficiency dollar_figure big_number addition_to_tax under sec_6651 dollar_figure dollar_figure accuracy-related_penalty under sec_6662 dollar_figure dollar_figure the issue remaining for decision is whether to sustain respondent’s concession that petitioner adriene white is entitled to relief under sec_6015 with respect to each of petitioners’ taxable_year sec_2010 and sec_2011 we hold that we will findings_of_fact some of the facts have been stipulated and are so found petitioners resided in missouri at the time they filed the petition continued effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure during and the taxable years at issue petitioner lavell white mr white was employed by united parcel service during those years mr white also operated an appraisal business known as l b consulting appraisals sometimes appraisal business during and petitioner adriene white ms white was employed as a teacher by the school district for kansas city missouri during those years ms white was not involved in the management or the operations of mr white’s appraisal business during and mr white maintained an office in petitioners’ home that he used in operating l b consulting appraisals and where he kept any receipts that he had relating to that business during those years he maintained a separate checking account mr white’s business checking account for his appraisal business the bank statements that pertained to mr white’s business checking account mr white’s business bank statements were mailed to a post office box that was not the mailing address that mr white shared with ms white during and ms white did not have access to that post office box and she did not review any of mr white’s business bank statements on date petitioners jointly filed late form_1040 u s individual_income_tax_return form_1040 for their taxable_year return mr white not ms white prepared petitioners’ return in doing so mr white not ms white gathered any receipts that he had relating to l b consulting appraisals petitioners attached to their return schedule c profit or loss from business schedule c relating to l b consulting appraisals in that schedule c petitioners reported g ross receipts or sales and g ross income of dollar_figure and claimed total expenses of dollar_figure expenses for business use of home of dollar_figure and a loss of dollar_figure on date petitioners jointly filed late form_1040 for their taxable_year return as was the case with respect to petitioners’ sec_2010 return mr white not ms white prepared petitioners’ return as was also the case with respect to petitioners’ return in doing so mr white not ms white gathered any receipts that he had relating to l b consulting appraisals petitioners attached to their return schedule c relating to l b consulting appraisals in that schedule c petitioners reported g ross receipts or sales and g ross income of dollar_figure and claimed total expenses of dollar_figure and a loss of dollar_figure respondent issued to petitioners a notice_of_deficiency for their taxable_year sec_2010 and sec_2011 notice in that notice respondent determined inter alia to increase by dollar_figure gross_receipts reported in petitioners’ schedule c included with their return disallow dollar_figure of the total expenses claimed in that schedule c increase by dollar_figure gross_receipts reported in petitioners’ schedule c included with their return and disallow dollar_figure of the total expenses claimed in that schedule after ms white filed the petition commencing this case she submitted form_8857 request for innocent spouse relief ms white’s form to respondent’s centralized innocent spouse operations center respondent’s cisoc in ms white’s form_8857 she indicated inter alia my spouse worked one full time job at ups he also had his own separate business as a house apprais er he had a separate checking acct account for his business which i didn’t have access to nor did i ever know what the balance was those bank statements went to his p o box that i did not have access to as well i knew what his yearly salary was for his first job ups but never how much he made from his sm small_business job according to spouse in income was big_number income big_number via divorce paper respondent’s cisoc concluded that ms white was entitled to relief under sec_6015 in support of that conclusion respondent’s cisoc relied on two workpapers dated date that one of respondent’s examiners had prepared with respect to each of petitioners’ taxable_year sec_2010 workpaper and workpaper the workpapers were virtually identical except for the taxable_year to which each one pertained the workpaper and the workpaper each stated in pertinent part general information rs requesting spouse tpw taxpayer wife seeks relief of the proposed assessment resulting from an audit of nrs’ sch c nrs nonrequesting spouse had a full time job a side business as a home appraiser rs states she was not involved in his business finances or the preparing of sch c nrs had a separate bank account and separate p o box for his mail tp’s separated - divorced filed cannot prove actual knowledge under sec_6015 - proposing to grant relief spouse response no reply the workpaper stated in pertinent part evaluation process year c -understatement liability is due to understatement_of_tax no payments were made by the requesting spouse rs taxpayers are currently divorced widowed legally_separated or living apart consecutive months filed a joint_return joint_return is valid requesting spouse rs did not sign a waiver report prior to stat there was not a deficiency_notice or the notice was not closed in default there is a potential deficiency pending no oic accepted there is enough information to determine the claim balance due remaining claim filed timely understatement_of_tax solely attributable to the non-requesting spouse nrs erroneous items u s resulting from audit of nrs’ sch c business income expenses nrs could not substantiate expenses that were deducted on his sch c unreported additional income from receipts adjustments made to sch a to capital_gain loss requesting spouse rs meets the marital status requirement for sec_6015 no fraudulent transfer of assets requesting spouse rs had no actual knowledge explanation cannot prove rs had actual knowledge of the items disallowed or income unreported rs states she was not involved in his business which he kept secret from her with a separate bank account and separate p o box for his mail nrs filed the tax_return sch c thru turbotax proposed tax_assessment dollar_figure plus penalties no disqualified assets transferred - grant relief relief granted under sec_6015 either the requesting spouse rs made no payments or is not requesting a refund no refundable payments full grant conclusion - grant under c the workpaper stated in pertinent part evaluation process year liability is due to understatement_of_tax no payments were made by the requesting spouse rs taxpayers are currently divorced widowed legally_separated or living apart consecutive months filed a joint_return joint_return is valid requesting spouse rs did not sign a waiver report prior to stat there was not a deficiency_notice or the notice was not closed in default there is a potential deficiency pending no oic accepted there is enough information to determine the claim balance due remaining claim filed timely understatement_of_tax solely attributable to the non-requesting spouse nrs erroneous items u s resulting from audit of nrs’ sch c business house appraiser expenses unreported receipts which is resulting in proposed tax increase of dollar_figure plus penalties adjustments made to sch a deductions and capital_gain or loss requesting spouse rs meets the marital status requirement for sec_6015 no fraudulent transfer of assets requesting spouse rs had no actual knowledge explanation cannot prove rs had actual knowledge of the nrs’ business activities she states they had a joint bank account but nrs also had a separate_account for his business and a p o box for his mail rs states nrs filed the tax returns thru turbotax and she had no input to his sch c income expenses nrs had a full time job besides his business rs was aware of his full time job income but claims everything about his side business was kept secret from her no disqualified assets transferred - grant relief relief granted under sec_6015 either the requesting spouse rs made no payments or is not requesting a refund no refundable payments full grant conclusion - grant under c opinion sec_6013 provides that taxpayers who are married at the end of a taxable_year may elect to file jointly a tax_return if they do so the spouses are jointly and severally liable for the tax due sec_6013 if certain requirements are met a spouse may be relieved of joint_and_several_liability in one of three ways see sec_6015 c f respondent concedes that ms white is entitled to relief under sec_6015 with respect to the deficiency that respondent determined in the notice with respect to each of petitioners’ taxable_year sec_2010 and sec_2011 it is mr white’s position that respondent should not have made that concession we will decide whether to sustain respondent’s concession in order to be entitled to relief under sec_6015 the spouse who requests that relief requesting spouse must establish that that spouse satisfies several requirements including that the requesting spouse filed jointly a tax_return for the year in question and was divorced or separated at the time the requesting spouse seeks that relief see sec_6015 a i relief is not available to a requesting spouse under sec_6015 if at the time that spouse signed the tax_return in question that spouse had actual knowledge of any item giving rise to a deficiency or portion thereof which is not allocable to the requesting spouse under sec_6015 see sec_6015 it is the commissioner of internal revenue who generally bears the burden of demonstrating that the requesting spouse had such actual knowledge see id as a result respondent must establish that at the respective times ms white signed the tax_return and the ms white does not claim that she is entitled to relief under sec_6015 b or f return she had actual knowledge of any item that gave rise to the respective deficiencies or portions thereof for petitioners’ taxable_year sec_2010 and sec_2011 which is not allocable to her under sec_6015 see id in support of his position that respondent should not have conceded that ms white is entitled to relief under sec_6015 mr white contends that at the respective times she signed the return and the return ms white had actual knowledge of the items that gave rise to the respective deficiencies for petitioners’ taxable_year sec_2010 and sec_2011 which respondent determined in the notice and that were not allocable to her under sec_6015 in advancing that position mr white relies principally on his testimony we found mr white’s testimony to be in certain material respects not credible conclusory uncorrobor- ated and or self-serving we shall not rely on the testimony of mr white to establish his position with respect to the issue presented see eg 87_tc_74 in contrast we found the testimony of ms white to be credible and reliable respondent concedes that respondent is unable to satisfy respondent’s burden under sec_6015 of establishing the actual knowledge of ms mr white improperly advances certain arguments or contentions on brief as does ms white that are based on alleged facts which are not established by the record before us we shall not consider any such arguments or contentions white that that section requires before relief under sec_6015 may be denied we need not decide whether under those circumstances that burden shifts to mr white see eg knight v commissioner tcmemo_2010_242 wl at that is because on the record before us we find that ms white did not have actual knowledge of the items that gave rise to the deficiency for each of petitioners’ taxable_year sec_2010 and sec_2011 and that are not allocable to her under sec_6015 based upon our examination of the entire record before us we sustain respondent’s concession that ms white is entitled to relief under sec_6015 with respect to each of petitioners’ taxable_year sec_2010 and sec_2011 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot the parties stipulated that during ms white received interest_income totaling dollar_figure with respect to two bank accounts maintained in her name and that mr white did not report that interest_income in petitioners’ return at the beginning of trial respondent’s counsel indicated that the dollar_figure of interest_income was de_minimis and was thus not excluded from the relief under sec_6015 that respondent was conceding mr white does not argue that because interest_income totaling dollar_figure for petitioners’ taxable_year was allocable to ms white she is not entitled to relief under sec_6015 relating to the portion of the deficiency for that year which is attributable to that interest_income under the circumstances we do not consider that question to reflect the foregoing decision will be entered under rule
